No. 12206

         I N THE SUPRENE COURT OF THE STATE O M N A A
                                             F OTN

                                           1972



HUGH R. KELLEHER,

                                P l a i n t i f f and Respondent,

         -vs   -
STATE O MONTANA & M N A A AERONAUTICS COMMISSION,
       F           OTN

                                Defendants and A p p e l l a n t s .



Appeal from:       D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                   Honorable V i c t o r H. F a l l , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

         Anderson, Symmes, F o r b e s , P e e t e and Brown, B i l l i n g s ,
           Montana.
         Weymouth D. Symmes a r g u e d , B i l l i n g s , Montana.
         Geoffrey L. B r a z i e r , Helena, Montana.

     F o r Respondent:

         Small, C u m i n s and Hatch, Helena, Montana.
         Floyd 0. Small a r g u e d , Helena, Montana.



                                                             Submitted:         J u n e 1 6 , 1972
M r , J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Co~xrt,

        This i s a p e r s o n a l i n j u r y a c t i o n brought by t h e manager of
t h e Helena City-County A i r p o r t a g a i n s t t h e s t a t e of Montana and
t h e Montana Aeronautics Commission f o r damages r e s u l t i n g from
i n j u r i e s r e c e i v e d i n an a i r p l a n e c r a s h ,    A jury i n the d i s t r i c t
c o u r t of t h e f i r s t j u d i c i a l d i s t r i c t , county of Lewis and C l a r k ,
r e t u r n e d a v e r d i c t i n f a v o r of p l a i n t i f f i n t h e amount of
$245,000.         Judgment was e n t e r e d thereon,                  A f t e r d e n i a l of t h e i r
motion f o r a new t r i a l , defendants a p p e a l t h e f t n a l judgment,
        P l a i n t i f f was r e t u r n i n g from a meeting a t Lewistown, Montana,
which involved him i n h i s c a p a c i t y a s c i t y - c o u n t y a i r p o r t manager,
when a Cessna 185 s i n g l e engine a i r c r a f t owned by t h e Montana
Aeronautics Commission and p i l o t e d by Charles Lynch, Executive
S e c r e t a r y of t h e Montana Aeronautics Commission, c r a s h e d ,
P l a i n t i f f along w i t h Henry Loble, g e n e r a l counsel f o r t h e Com-
mission, was a passenger a t t h e i n v i t a t i o n of Lynch because t h e
p l a n e i n which p l a i n t i f f had flown t o Lewistown was n o t r e t u r n i n g
t o Helena.         A l l t h r e e men had been i n a t t e n d a n c e a t a meeting
of t h e Northern P l a i n s A i r T r a n s p o r t a t i o n Council i n Lewistown.
        For t h e purposes of t h i s a p p e a l , defendants have assumed,
i n l i g h t of t h e j u r y ' s v e r d i c t , t h a t t h e p i l o t Lynch was n e g l i -
gent i n t h e o p e r a t i o n of t h e a i r c r a f t .          I t i s a l s o agreed t h a t
p l a i n t i f f was covered by and r e c e i v e d maximum workmen's com-
pensation b e n e f i t s       ,   a s h e r e i n a f t e r s e t f o r t h i n our d i s c u s s i o n
of i s s u e N o . 1,
        Defendants r e l y on t h r e e i s s u e s i n support of t h e i r a p p e a l :
        1, That t h e c o u r t e r r e d i n s t r i k i n g from d e f e n d a n t s '
amended answer i t s d e f e n s e t h a t p l a i n t i f f was an employee of
t h e s t a t e of Montana, t o - w i t , manager of t h e c i t y - c o u n t y a i r p o r t
i n Lewis and Clark County.                    The c i t y - c o u n t y a i r p o r t c a r r i e d
workmen's compensation i n s u r a n c e and p l a i n t i f f was paid and
accepted i t ,         This was s t i p u l a t e d a t t r i a l and should have
r e s u l t e d i n d i s m i s s a l of t h e a c t i o n .
        2.     The v e r d i c t was s o e x c e s s i v e s o a s t o shock t h e con-
s c i e n c e of an o r d i n a r i l y prudent person.
        3,     Numerous minor e r r o r s were committed d u r i n g t h e c o u r s e
of t h e t r i a l which i n themselves would n o t be s u f f i c i e n t t o
c o n s t i t u t e p r e j u d i c i a l e r r o r , b u t , when combined, would be
sufficient t o constitute prejudicial error.
        Defendants' i s s u e No, 1 concerns t h e i r primary defense
which t h e y contend b a r s t h i s a c t i o n under t h e ~ o r k m e n ' sCompen-
s a t i o n Act.     They r e l y s p e c i f i c a l l y on s e c t i o n 92-204, R.C.M,
1947, of t h a t Act which provides i n p e r t i e n e n t p a r t :
       "Where both t h e employer and employee have e l e c t e d
       t o come under t h i s a c t , t h e p r o v i s i o n s of t h i s a c t
       s h a l l be e x c l u s i v e , and such e l e c t i o n s h a l l be h e l d
       t o be a s u r r e n d e r by such employer and t h e s e r v a n t s ,
       and employees of such employer and such employee, a s among
         themselves, of t h e i r r i g h t t o any o t h e r method, form
       o r kind of compensation, o r d e t e r m i n a t i o n t h e r e o f , o r t o
       any o t h e r compensation, o r kind of d e t e r m i n a t i o n t h e r e o f ,
       o r cause of a c t i o n , a c t i o n a t law, s u i t i n e q u i t y , o r
       s t a t u t o r y o r common-law r i g h t o r remedy, o r proceeding
       whatever, f o r o r on account of any p e r s o n a l i n j u r y t o
       o r d e a t h ' o f such employee, except a s such r i g h t s may be
       h e r e i n a f t e r s p e c i f i c a l l y granted 9~ * *.  Provided, t h a t
       whenever such employee s h a l l r e c e i v e an i n j u r y w h i l e
       performing t h e d u t i e s of h i s employment and such i n j u r y
       o r i n j u r i e s , s o r e c e i v e d by such employee, a r e caused
       by t h e a c t o r omission of some persons o r c o r p o r a t i o n s
       o t h e r than h i s employer, o r t h e s e r v a n t s o r employees
       of h i s employer, t h e n ' s u c h employee, o r i n c a s e of h i s
       death h i s h e i r s o r personal representatives, s h a l l , i n
       a d d i t i o n t o t h e r i g h t t o r e c e i v e compensation under t h e
       Workmen's Compensation Act, have a r i g h t t o p r o s e c u t e
       any cause of a c t i o n he may have f o r damages a g a i n s t such
       p e r s o n s o r c o r p o r a t i o n s , causing such i n j u r y ,  "    *,I'
                                                                                   8,



       (Emphasis s u p p l i e d )
I n a d d i t i o n t o p r e s e r v i n g t h e common-law r i g h t t o t h i r d p a r t y
a c t i o n t o employees, t h i s s e c t i o n a l s o g i v e s t o t h e employer
o r i n s u r a n c e c a r r i e r paying t h e compensation t h e r i g h t of l i m i t e d
subrogation and t h e a d d i t i o n a l r i g h t t o b r i n g t h e t h i r d p a r t y
a c t i o n i f t h e employee f a i l s t o do so w i t h i n s i x months of h i s
injury.
       W f i n d no n e c e s s i t y t o c i t e c a s e s t h a t i n t e r p r e t t h e
        e
                                                  II
intended meaning of t h e terms                        employer" and "employee" a s used
and d e f i n e d i n s e c t i o n s 92-410 and 92-411, R,C.M,                         1947, of t h e
~ o r k m e n ' sCompensation Act.                  It i s s u f f i c i e n t t o point out t h a t
                                                                              11
t h e g e n e r a l accepted d e f i n i t i o n of t h e term                 employed'is a person

i n s e r v i c e under any appointment o r c o n t r a c t of h i r e , e x p r e s s or
i m p l i e d , o r a l o r w r i t t e n , and c o n s i d e r e d a s " a c t u a l " employment.
           I n a d d i t i o n t o t h e g e n e r a l c l a s s of employer and employee
contemplated o r i g i n a l l y by t h e Workmen's Compensation Act, a s

noted above, t h e l e g i s l a t u r e s of t h e v a r i o u s s t a t e s , i n c l u d i n g

Montana, have by s t a t u t e extended coverage under workmen's
compensation t o c e r t a i n s p e c i f i c c l a s s e s of employees who a r e n o t
II   a c t u a l employees" w i t h i n t h e o r i g i n a l d e f i n i t i o n d i s c u s s e d above,

t h a t i s , they have no d i r e c t c o n t r a c t of employment,                          However,

t h i s coverage i s u s u a l l y extended t o p r o t e c t t h e employees of

i r r e s p o n s i b l e and uninsured s u b c o n t r a c t o r s o r independent con-
tractors.            An e q u a l b a s i c purpose of t h e Act i s t o make t h e
remedies provided e x c l u s i v e under t h e Act and t o i n s u l a t e t h e em-

p l o y e r , l i a b l e f o r compensation payment, immune from t h i r d p a r t y
a c t i o n s by t h e employee,              Montana h a s done t h i s i n c a s e s o f

s t a t u t o r y employers, some s t a t e s have n o t , S e c t i o n s 92-438,

92-604, R.C.M.              1947.
                arson's workmen's Compensation Law, V. l A , Ch. 9 , 9 49.11,
p p , 855-858, e x p l a i n s t h e r a t i o n a l e of t h i s s t a t u t o r y e x t e n s i o n

o f coverage:
           I1
             The purpose of t h i s l e g i s l a t i o n was t o p r o t e c t
           employees of i r r e s p o n s i b l e and uninsured subcon-
           t r a c t o r s by imposing u l t i m a t e l i a b i l i t y on t h e
           presumable r e s p o n s i b l e p r i n c i p a l c o n t r a c t o r , who
           h a s i t w i t h i n h i s power, i n choosing s u b c o n t r a c t o r s ,
           t o p a s s upon t h e i r r e s p o n s i b i l i t y and i n s i s t upon
           a p p r o p r i a t e compensation p r o t e c t i o n f o r t h e i r
           workers. This b e i n g t h e r a t i o n a l e of t h e r u l e , i n
           t h e i n c r e a s i n g l y common s i t u a t i o n d i s p l a y i n g a
           h i e r a r c h y of p r i n c i p a l c o n t r a c t o r s upon subcon-
           t r a c t o r s upon s u b - s u b c o n t r a c t o r s , i f any employee
           of t h e lowest s u b c o n t r a c t o r on t h e totem p o l e i s
           i n j u r e d , t h e r e i-s no p r a c t i c a l r e a s o n f o r r e z c h i n g
           up t h e h i e r a r c h y any f u r t h e r than t h e f i r s t i n s u r e d
           contractor.         ***
             he s t a t u t e a l s o aims t o f o r e s t a l l evasion of t h e
           a c t by t h o s e who might be tempted t o s u b d i v i d e t h e i r
           r e g u l a r o p e r a t i o n s among s u b c o n t r a c t o r s , t h u s e s c a p i n g
           d i r e c t employment r e l a t i o n s w i t h t h e workers and
           r e l e g a t i n g them f o r compensation p r o t e c t i o n t o
           small c o n t r a c t o r s who f a i l t o c a r r y (and, i f small
           enough, may n o t even be r e q u i r e d t o c a r r y ) compen-
           s a t i o n insurance. l1 (Emphasis s u p p l i e d ) .
           I t i s important i n t h e a n a l y s i s of t h i s problem t o recognize
t h a t t h e r a t i o n a l e of t h e s t a t u t o r y employer-employee e x t e n s i o n
by t h e l e g i s l a t u r e i s f o r t h e b e n e f i t of t h e employee and t h a t
such a b e n e f i t c o n f e r r i n g a l i a b i l i t y on t h e employer i s co-
e x i s t e n t w i t h immunity from common-law l i a b i l i t y .
           I n t h e i n s t a n t c a s e i t i s c l e a r t h a t Charles Lynch, t h e
n e g l i g e n t p i l o t , was an a c t u a l employee of t h e s t a t e of Montana
and i t s a e r o n a u t i c s commission under t h e accepted d e f i n i t i o n
heretofore discussed.
           It i s e q u a l l y c l e a r t h a t p l a i n t i f f under a c o n t r a c t of
employment w i t h t h e c i t y - c o u n t y a i r p o r t i s n o t an " a c t u a l "
employee of t h e s t a t e of Montana under t h e accepted d e f i n i t i o n s .
I t does n o t appear t h a t defendants contend p l a i n t i f f i s an
" a c t u a l " employee t h e same a s t h e p i l o t ; b u t , i n a r a t h e r unusual
multipronged approach, seem t o contend t h a t p l a i n t i f f f a l l s
                                          II
i n t o the position s f a                     s t a t u t o r y employee1; of t h e s t a t e of
Montana o r t h e s t a t e i s a " s t a t u t o r y e m p l o y e r ' b f p l a i n t i f f ,
although defendants never q u i t e g e t t o t h e terminology of
s t a t u t o r y employer o r employee,                   Defendants seem t o contend
" t h a t t h e p l a i n t i f f , a s manager of t h e c i t y - c o u n t y a i r p o r t
l o c a t e d n e a r Helena, was a s e r v a n t of an agency c r e a t e d by t h e
                                                                                                 II
S t a t e of Montana c a r r y i n g out i t s governmental f u n c t i o n .
(Emphasis s u p p l i e d ) ,
           I n a n o t h e r s t a t e m e n t defendants contend t h a t "the Cj-ty-
County A i r p o r t Commission was a s u b - d i v i s i o n of t h e S t a t e of
Montane, and a s such, t h e S t a t e of Montana and i t s Montana Aero-
n a u t i c s Commission were t h e a c t u a l employers of t h e p l a i n t i f f
**    ;.
      ?     "   (Emphasi-s s u p p l i e d ) ,         Even w i t h t h e one i s o l a t e d r e f e r e n c e
t o "actual" employment, t h e t o t a l i t y of d e f e n d a n t s ' language
                                     11
does n o t seem t o urge              a c t u a l employment" a s used i n t h e Act.
        There i s no law i-n t h i s s t a t e nor i s any c i t e d by d e f e n d a n t s
from o t h e r j u r i s d i c t i o n s , t h a t c r e a t e s s t a t u t o r y employment by
*n a c t of t h e l e g i s l a t u r e e s t a b l i s h i n g an agency o r commission,
such a s an a i r p o r t commission, nor do t h e s t a t u t e s c i t e d

g i v i n g t h e S t a t e Aeronautics Commission r e g u l a t o r y c o n t r o l over
a i r p o r t operation,             c r e a t e t h i s legal. f i c t i o n ,    As d i s c u s s e d
e a r l i e r , t h e s e c r e a t i o n s must be found w i t h i n t h e Act and t h e
e x t i n g u i s h i n g of t h e common-law r i g h t s should be s t r i c t l y con-
strued.        Madison v . P i e r c e , 156 Mont, 209, 217, 478 P.2d 860.
        In f a c t , s e c t i o n 92-410, R . C . M .           1947, c i t e d by d e f e n d a n t s
                               It
and which d e f i n e s             employer", s p e c i f i - c a l l y p e r m i t s t h c " s t a t e
and each county, c i t y and county, c i t y s c h o o l d i s t r i c t , i r r i g a -
t i o n d i s t r i c t , a l l o t h e r d i s t r i c t s e s t a b l i s h e d by law and a l l
p u b l i c c o r p o r a t i o n s and q u a s i - p u b l i c c o r p o r a t i o n s and p u b l i c
agencies t h e r e i n       **        *I1   t o be s e p a r a t e employers under t h e Act,
Lacking s t a t u t o r y o r c a s e a u t h o r i t y t o e s t a b l i s h an employee-
employer r e l a t i o n s h i p , d e f e n d a n t $ p o s i t i o n cannot be s u s t a i n e d .
        Defendants' i s s u e No. 2 q u e s t i o n s t h e amount of t h e v e r d i c t
contending t h a t such v e r d i c t was e x c e s s i v e and should be s e t
a s i d e , a new t r i a l g r a n t e d , o r a t t h e v e r y l e a s t , t h e v e r d i c t
should be s u b s t a n t i a l l y reduced.
        Defendants m a i n t a i n p l a i n t i f f had p r e e x i s t i n g d i s a b i l i t i e s
which "prevented him from doing manual l a b o r long b e f o r e t h e

a i r c r a f t a c c i d e n t w i t h which we a r e concerned i n t h i s c a s e " .
They a l s o a r g u e p l a i n t i f f "has recovered from a l l t h e i n j u r i e s
s u f f e r e d by him e x c e p t c o n t i n u i n g d i s c o m f o r t of h i s back on
                 11
occasions.
        On r e a d i n g t h e e n t i r e r e c o r d , i n c l u d i n g t h e testimony of

lcwo d o c f o r s , p l . a i n t i f f l s coemployees, and p l a i n t i f f , we f i n d :

        P l a i n t i f f a t time of t r i a l was 44 y e a r s of a g e , married
w i t h t h r e e c h i l d r e n aged 22, 15 and 11.                  He had a h i g h s c h o o l
e d u c a t i o n and a l i f e expectancy of 28.67 y e a r s .                     More t h a n 25
v e a r s ago, a t approximately age 16, p l a i n t i f f f e l l down an
- l e v a t o r s h a f t and i n j u r e d h i s r i g h t l e g ,        From t h a t a c c i d e n t ,
he developed o s t e o m y e l i t i s i n t h e l e g , had s e v e r a l s u r g i c a l
o p e r a t i o n s and was l e f t w i t h "a f a i r amount of r e s i d u a l s i n
the leg."        The n e t e f f e c t of t h a t a c c i d e n t was a s t i f f knee,
h i s r i g h t l e g was shortened approximately one i n c h , and h e
walked w i t h a limp.          However, p r i o r t o t r i a l a f t h i s a c t i o n
p l a i n t i f f had been f r e e of any symptoms of o s t e o m y e l i t i s                for
a p e r i o d of more than 13 y e a r s and had no compl.aints concerning
h i s l e g throughout t h a t time.
        P l a i n t i f f ' s employment record r e v e a l s h e s t a r t e d working
f o r t h e c i t y of Helena a f t e r graduation from h i g h school a s a
g e n e r a l l a b o r e r a t v a r i o u s jobs i n c l u d i n g t h e water department,
l i g h t i n g department, and s t r e e t department.                  Such work c o n s i s t e d
of p i c k and shovel work, l a y i n g c a b l e , and h a n d l i n g heavy equip-
ment,      He worked e i g h t hours per day, s i x days p e r week and had
no d i f f i c u l t y doing t h e work,         Idhen p l a i n t i f f went t o work f o r
t h e c i t y - c o u n t y a i r p o r t , he worked a s g e n e r a l maintenance man
plowing runways, mowing weeds,and o t h e r t h i n g s connected w i t h
t h e g e n e r a l maintenance,         He was promoted t o t h e p o s i t i o n of
manager of t h e c i t y - c o u n t y a i r p o r t which work was p r i m a r i l y
a d m i n i s t r a t i v e and management, although a t times b e f o r e t h e
a c c i d e n t involved h e r e he a s s i s t e d with maintenance work i n
heavy r u s h p e r i o d s .
        Following t h e a c c i d e n t , p l a i n t i f f was t r e a t e d i n t h e hos-
p i t a l by D r , B o s s l e r who had been p l a i n t i f f ' s family d o c t o r f o r
t h i r t e e n years.    p l a i n t i f f ' s i n j u r i e s a s l i s t e d by D r . B o s s l e r
included:        m u l t i p l e b r u i s e s throughout h i s body; l a c e r a t i o n over
one eye; i n j u r y t o h i s r i g h t s h o u l d e r ; some r i b f r a c t u r e s ; s o r e
l e f t a n k l e ; i n j u r y t o h i s r i g h t knee; compression f r a c t u r e of
t h e t r a n s v e r s e process of L4 and a f r a c t u r e of t h e spinous
process of L4; b l e e d i n g from a c u t on h i s head; f r a c t u r e of
t h e bones about t h e f a c e and l e f t zygomatic a r c h ; and an i n j u r e d
finger.
        As a r e s u l t of t h e i n j u r i e s , p l a i n t i f f was placed i n a back
b r a c e whi-ch he c o n t i n u e s t o wear most of t h e time; he h a s per-
manent r e s i d u a l s of t h e back i n j u r y , f i n g e r i n j u r y , both l e g s ;
numbness t o t h e l e f t s i d e of h i s head r e s u l t i n g from nerve
i n j u r y t o t h e s i d e of h i s head; and headaches.                   P l a i n t i f f regu-
l a r l y r e c e i v e s treatment i n t h e form of p a i n k i l l e r s .          H i s condi-

t i o n i s permanent and i s compounded by emotional trauma caused
by t h e i n j u r i e s and t h e need f o r continued t r e a t m e n t t o a l l e v i a t e
pain.
        D r . Trobough of Anaconda, t h e o t h e r examining p h y s i c i a n ,
t e s t i f i e d t h a t t h e compression f r a c t u r e i s a d i s a b l i n g i n j u r y

which cannot be r e l i e v e d o r r e c t i f i e d by surgery.                 He a l s o
t e s t i f i e d p l a i n t i f f had a permanent r e s i d u a l i n t h e form of
weakness i n h i s s h o u l d e r s , t i r e d n e s s i n h i s arms, accompanied
                                                          I1
by a t i n g l i n g and numbness which i s                 j u s t a s t r a i n p a t t e r n of
the shoulders.            I t h i n k i t was j u s t a s t r a i n p a t t e r n and t h e
shoulders were s t r a i n e d . "
        D r . Trobough gave t h e following testimony a s t o t h e
compression f r a c t u r e :
        It
          I t h i n k compression f r a c t u r e of a v e r t e b r a causes
        c o n s i d e r a b l e muscle spasm and ligamentous i n j u r y of
        t h e t i s s u e s around t h i s v e r t e b r a , p l u s t h e r e i s
        narrowing of t h e i n t e r v e r t e b r a l space and t h e r e could
        be some evidence of compression i n j u r i e s t o t h e n e r v e s ,
        p l u s g e n e r a l l y a l o t of muscle spasm. L i m i t a t i o n of
        motton of t h e back i s a r e s u l t of t h e s e compression
        f r a c t u r e s , It
        D r . Trobough a l s o t e s t i f i e d t h a t t h e o l d i n j u r y t o p l a i n t i f f ' s
r i g h t l e g had been d e f i n i t e l y aggravated by t h e plane a c c i d e n t
and w i t h r e f e r e n c e t o t h e e x t e n t of p l a i n t i f f ' s d i s a b i l i t y he
testified :
        "MY d i s a b i l i t y r a t i n g w i l l be based mainly on t h e
        f r a c t u r e of h i s back. Anyway, I s a i d now two y e a r s
        and t h r e e months a f t e r t h e a c c i d e n t t h e p a t i e n t i s
        s t i l l having s u b j e c t i v e complaints a s a r e s u l t of h i s
        i n j u r i e s on September 23, 1969, They a r e , i n m               y
        o p i n i o n , of a permanent n a t u r e and he w i l l c o n t i n u e
        t o r e q u i r e medical a t t e n t i o n , c a r e and medication.
        Any work t h a t i n v o l v e s t h e use of t h e back, e s p e c i a l l y
        i n t h e l a b o r f i e l d o r anything t h a t causes even average
        manual l a b o r , I f e e l h e i s 100 p e r c e n t t o t a l l y d i s a b l e d .
        OR t h e b a s i s of t h e above d i a g n o s i s , i n m opinion, he
                                                                     y
        h a s a 55 p e r c e n t permanent d i s a b i l i t y , 1 1
        P l a i n t i f f ' s coemployees, M r . Richard McCord and M r s . Dorothy
Moe, t e s t i f i e d t h a t upon r e t u r n i n g t o h i s job a f t e r t h e a c c i d e n t
of September 23, 1969, p l a i n t i f f was n o t a b l e t o perform any
p h y s i c a l l a b o r ; t h a t he i s q u i t e nervous and appears t o be
s u f f e r i n g most of t h e time; he cannot s i t f o r v e r y long; t h a t he
i s short-tempered and f r e q u e n t l y h r e a k s o u t i n a r a s h on h i s arms
when he i s nervous; and, t h a t h e r e a r e r e p e a t e d t n s t a n c e s of h i s
being i n p a i n ,
        Defendants have r a i s e d t h e i s s u e of p l a i n t i f f ' s c o n d i t i o n
w i t h emphasis on h i s p r e e x i s t i n g i n a b i l i t y t o engage i n manual
l a b o r p r i o r t o t h i s a c c i d e n t a t t r i b u t e d t o h i s f a l l 25 y e a r s ago,
Yet, defendants o f f e r e d no evidence t o c o n t r o v e r t p l a i n t i f f ' s
evidence of y e a r s of manual l a b o r following t h e f i . r s t i n j u r y nor
d i d they o f f e r evidence t o c o n t r o v e r t h i s p r e s e n t c o n d i t i o n .
Defendants had p l a i n t i f f examined by an orthopedic surgeon,
D r , H a r r i s Hanson of Helena, b u t f a i l e d t o submit t h e r e s u l t s of
t h a t examination of p l a i n t i f f t o t h e j u r y ,           As a r e s u l t , t h e
r e c o r d c o n t a i n s some claimed i n c o n s i - s t e n c i e s e l i c t e d on medical
cross-examination of p l a i n t i f f ' s medical w i t n e s s e s b u t such i n -
c o n s i s t e n c i e s do n o t overcome p l a i n t i f f ' s evidence t o a degree
t h a t t h e j u r y d i d n o t have b e f o r e i t s u b s t a n t i a l c r e d i b l e e v i -
dence upon which i t could r e n d e r i t s v e r d i c t ,
       I n a d d i t i o n t o p r e e x i s t i n g d i s a b i l i t y , defendants b a s e t h e i r
argument o f e x c e s s i v e damages p r i m a r i l y on t h e c o n t e n t i o n t h a t a
review of a1.l of t h e c a s e s decided by t h i s Court does n o t r e v e a l
a jury v e r d i c t of t h i s s i z e .       They argue t h a t t h i s Court over
t h e y e a r s h a s been confronted w i t h hundreds of p e r s o n a l i n j u r y
c a s e s w i t h i n j u r i e s sllbs tanti-a l l y more s e v e r e than t h o s e s u f f e r e d
by p l a i n t i f f h e r e , b u t t h e r e have been no v e r d i c t s t h i s large,
Defendants c i t e t o t h i s Court f o r comparison of damage awards,
Sheehan v. DeWitt, 150 Mont, 8 6 , 430 P , 2 d 652, which                              held a
county a t t o r n e y s t r u c k i n t h e f a c e was n o t e n t i t l e d t o $1,500
because no treatment was r e q u i r e d and i t was n o t a s e r i o u s i n j u r y ;
and Jewett v. Gleason, 104 Mont. 63, 65 P,2d 3, a 1937 c a s e               -
where a $12,000 v e r d i c t on a back i n j u r y c a s e was reduced by


       These arguments f a i l t o recognize t h e c r i t e r i a which governs
t h e examination of damage awards by t h i s Court,                       This Court and
t h e F e d e r a l Courts i n applying Montana law r e c e n t l y have spoken
i n unison i n t h i s a r e a w i t h c l e a r and concise language,                  Smith v ,
Kenosha Auto T r a n s p o r t , 226 F,Supp, 771, 774, (D,C.Mcznt, 1964);
Strong v , Williams, 154 Mont, 65, 71, 460 P. 2d 90; S a l - v a i l v.
Great Northern Ry,, 156 Mont. 12, 31, 473 P,2d 549,
       I n Smith, i n t h e c o n t e s t of an $180,000 award, t h e F e d e r a l
Court s t a t e d :
       1I
         The medical evidence i n t h i s r e s p e c t i s l a r g e l y un-
       c o n t r a d i c t e d , t h e only q u e s t i o n r a i s e d by defendants
       being whether t h e c o n d i t i o n was caused by t h e a c c i -
       d e n t o r p r e - e x i s t e d t h e a c c i d e n t i n view of t h e d i a g n o s i s
       of a convulsive d i s o r d e r i n t h e p l a i n t i f f a y e a r preceding
       t h e a c c i d e n t . The f a c t remains t h a t a f t e r t h e previous
       d i a g n o s i s , t h e p l a i n t i f f recovered and performed w e l l
       a s both a worker, and a husband and f a t h e r u n t i l h i s
       i n j u r y i n t h e a c c i d e n t , I n a d d i t i o n , t h e r e was p o s i t i v e
       medical testimony t o t h e e f f e c t t h a t p l a i n t i f f ' s condi-
       t i o n a t t h e time of t r i a l r e s u l t e d from t h e i n j u r i e s
       r e c e i v e d i.n t h e a c c i d e n t and/or t h e aggravation of a
       previous c o n d i t i o n , which i n i t s e l f was n o t d i s a b l i n g i n
       t h e l e a s t . There was a l s o medical testimony t h a t p l a i n -
       t i f f ' s c o n d i t i o n i s permanent and p r o g r e s s i v e . I I
The Court i n answer t o t h e c o n t e n t i o n t h a t t h e award was ex-
c e s s i v e , went on t o say:
       "The foregoing a l s o a p p l i e s t o d e f e n d a n t s ' c o n t e n t i o n
       t h a t t h e v e r d i c t i s s o e x c e s s i v e t h a t i t must have
       r e s u l t e d from passion and p r e j u d i c e . I t i s only when
       t h e amount of t h e v e r d i c t i s such a s t o shock t h e
       conscience of t h e c o u r t o r t o cause t h e c o u r t t o be-
       l i e v e i t was t h e r e s u l t of sympathy, p a s s i o n o r pre-
       j u d i c e , o r t h a t t h e j u r y , i n f i x i n g t h e amount of
       damages, was motivated by f a c t o r s t h a t should n o t have
       been taken i n t o c o n s i d e r a t i o n , t h a t t h e c o u r t may s e t
       a s i d e a v e r d i c t . [ C i t i n g c a s e s ] This r u l e announced s o
       o f t e n i n f e d e r a l c o u r t s i s a l s o t h e r u l e followed by
       t h e Montana Supreme Court. S u l l i v a n v. C i t y of B u t t e ,
       117 Mont, 215, 157 P.2d 479; Brown v. Columbia Amuse-
       ment Co,, 91 Mont, 174, 6 P,2d 874; McCartan v , Park B u t t e
       Theater Co., 103 Mont. 342, 62 P,2d 338; Thompson v.
       Yellowstone Livestock Commission, 133 Mont, L03, 324 P.2d
       412, From t h e summary of t h e evidence and what h a s been
       s a i d above, i t i s apparent t h a t t h e amount of t h e v e r d i c t
       does n o t shock t h e conscience of t h e c o u r t , and t h e c o u r t
       does n o t b e l i e v e t h e amount of t h e v e r d i c t was i n f l u e n c e d
       by passion o r p r e j u d i c e , sympathy, o r any o t h e r improper
       considerations. Il
             I n Strong, t h i s Court s t a t e d :
             II
              I n p e r s o n a l i n j u r y a c t i o n s t h e r e i s no f i x e d measuring
            s t i c k by which t o determine t h e amount of damages, o t h e r
            t h a n t h e i n t e l l i g e n c e of t h e j u r y ; t h a t t h e j u r y i s
            allowed a wide l a t i t u d e and u n l e s s i t appears t h e amount
            awarded i s g r o s s l y o u t of p r o p o r t i o n t o t h e i n j u r y a s t o
            shock t h e conscience, t h i s Court w i l l n o t s u b s t i t u t e i t s
            judgment f o r t h a t of t h e j u r y , e s p e c i a l l y where, a s h e r e ,
            t h e t r i a l c o u r t h a s approved t h e v e r d i c t by denying t h e
            motion f o r a new t r i a l , "              (Emphasis s u p p l i e d ) ,
             I n S a l v a i l , t h e Court e n t e r e d t h i s r e s t a t e m e n t :
             "It i s i d l e t o c i t e c a s e s from t h i s o r o t h e r j u r i s d i c -
             t i o n s on awards by j u r i e s f o r c e r t a i n i n j u r i e s a s no
             two c a s e s a r e a l i k e and each c a s e t u r n s on i t s own f a c t s .
             I n 1 A.L.R,3d t h e r e a r e 713 pages of c a s e s f o r compari-
                     1
             son.
             "The amount t o be awarded a s damages i s p r o p e r l y l e f t
               -

             t o t h e j u r y and t h i s Court rill n o t s u b s t i t u t e i t s
            Judgment f o r t h a t of t h e j u r y p a r t i c u l a r l y where, a s
            h e r e , t h e t r i a l c o u r t h a s approved t h e v e r d i c t b
            denying a new t r i a l . Strong v. Williams, 154 M :.                         ot   65 , 460
            P.2d 90. It i s only where t h e amount awarded i s s o gr-0s l y                        s
            o u t of p r o p o r t i o n t b t h e i n j u r y a s t o shock t h e conscience
            t h a t t h i s Court w i l l i n t e r v e n e . I n t h e i n s t a n t c a s e t h e
            v e r d i c t of $125,000 i s n o t s o g r o s s l y out of p r o p o r t i o n
            t o t h e i n j u r y a s t o shock our conscience nor induce a
            b e l i e f t h a t i t was t h e product of p a s s i o n o r p r e j u d i c e ,
            Thprn i c n n t h i n ~
             A*.-&-   A"
                          :               whatanbver i n t -h-e - r e c o r d t o i n d i c a t e
                                           ..---------- --- - - -                   -

               a s s i o n o r p r e j u d i c e ; on t h e c o n t r a r y , t h e r e i s a substan-
                                     - ..
            !Fa1 - e v i d e n t i a r y b a s i s j u s t i f y i n g t h e amount of t h e award."
             (Emphasis s u p p l i e d ) .
            Here, t h e j u r y h a s made i t s award f o r p h y s i c a l damages
     caused t o a 44 y e a r o l d p l a i n t i f f w i t h a l i f e expectancy of
     28,67 y e a r s ,     He must endure t h o s e i n j u r i e s f o r t h a t time,           The
     t r i a l c o u r t h a s r e f u s e d t o g r a n t a new t r i a l .     W find nothing i n
                                                                                  e
     t h e r e c o r d t o i n d i c a . t e the j u r y was motivated by f a c t o r s which
     should n o t have been taken i n t o c o n s i d e r a t i o n , such a s p a s s i o n ,
     p r e j u d i c e o r sympathy,        I n l i g h t of t h e times and t h e growing
     awareness w i t h i n t h e l e g a l processes t h a t h a s attempted t o conform
     damage awards t o t h e e x t e n t of t h e i n j u r i e s s u s t a i n e d , t h e amount
     of t h e v e r d i c t does n o t shock t h e conscience of t h e Court and
     we f i n d no e r r o r ,
            Defendants1 i s s u e No. 3 r e q u i r e s no extended d i s c u s s i o n .
     They contend t h a t a s e r i e s of e r r o r s occurred d u r i n g t h e t r i a l
     none of which, s t a n d i n g a l o n e , would be s u f f i c i e n t l y p r e j u d i c i a l
                                                                                             7"
J*   t o a u t h o r i z e a new t r i a l , b u t t h e t o t a l i t y of which c o n s i t u t e d
m a n i f e s t p r e j u d i c e t o defendants, r e q u i r i n g a new t r i a l .      The
e r r o r s t o which defendants d i r e c t our a t t e n t i o n a r e : (1) Alleged
s p e c u l a t i v e opinion evidence by e x p e r t w i t n e s s Hamer t h a t t h e
moist c o n d i t i o n of t h e s p a r k plugs found i n t h e wreckage of t h e
a i r c r a f t s e v e r a l hours a f t e r t h e a c c i d e n t might have been caused
by f l o o d i n g r e s u l t i n g from a prolonged power-off g l i d e t o a
lower a l t i t u d e and a subsequent a p p l i c a t i o n of t h e t h r o t t l e ,
(2)     Testimony of e x p e r t w i t n e s s Leaphart t h a t t h e r e were a l o t
of p l a c e s i n t h e v i c i n i t y of t h e c r a s h s i t e where "you could
touch down an a i r p l a n e i n t h a t a r e a and come o u t of i t reasonably
unscathed."            (3) Undue concern by t h e t r i a l judge f o r p l a i n t i f f ' s
p h y s i c a l c o n d i t i o n and comfort w h i l e t e s t i f y i n g ,
        Items (1) and (2) a r e i r r e l e v a n t t o t h i s a p p e a l i n any
event,       They r e f e r only t o t h e i s s u e of t h e p i l o t ' s n e g l i g e n c e ,
Defendants concede t h i s i s s u e on a p p e a l .              This i s demonstrated
                                                                       11
by t h e following statement i n t h e i r b r i e f :                  However, i n t h e
l i g h t of t h e j u r y ' s v e r d i c t , we s h a l l assume f o r t h e purposes
of t h i s b r i e f on appeal only t h a t [ t h e p i l o t ] was n e g l i g e n t i n
t h e o p e r a t i o n of t h e a i r c r a f t , 1 I
        Item (3) l i k e w i s e i s without m e r i t ,           The t r i a l judge simply
advised p l a i n t i f f t h a t i f he wanted t o s t a n d up a t any time while
t e s t i f y i n g t o do s o , and t h a t i f he needed a r e c e s s t o s a y so.
Defendants' a t t o r n e y was s i m i l a r l y s o l i c i t o u s of p l a i n t i f f ' s
p h y s i c a l c o n d i t i o n i n l i k e manner, and r a i s e d no o b j e c t i o n a t
t h e t r i a l t o t h e j u d g e ' s remarks,         Under such circumstances t h e
c l a i m of p r e j u d i c i a l e r r o r upon appeal i s without substance.
        The judgment of t h e
Mr. Justice Wesley Castles dissenting:
     I dissent. I shall not dwell at length on the matter
but will observe that the Workmen's Compensation Act, in my
v i m , forecloses an action by an employee of one state agency
against another state agency.   Both agencies involved here
8 r creatures of the Legislature, both financed by public
    ~
tax monies.
     Additionally, on issue No. 2, I c~ouldgrant a new trial
because the damages awarded are excessive.       Here we have an
employee in a managerial position who has in fact returned
to work and hns had a salary increase since his return.        In
his position he is fully able to do the job and a quarter of
a million dollar judgment shocks my conscience.      I would
grant a new trial.


                                      ~ssoci63
                                             \Justice.